Name: Commission Regulation (EEC) No 2444/84 of 24 August 1984 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 8 . 84 Official Journal of the European Communities No L 228/ 15 COMMISSION REGULATION (EEC) No 2444/84 of 24 August 1984 fixing die import levies on frozen sheepmeat and goatmeat quotations and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 871 /84 (2), and in particular the first paragraph of Article 11 thereof, Whereas the import levies on frozen sheepmeat and goatmeat were fixed by Regulation (EEC) No 1785/84 (J), as amended by Regulation (EEC) No 2139/84 0 ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1785/84 to the HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 3 September 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 August 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 183, 16 . 7. 1980, p. 1 . (2) OJ No L 90, 1 . 4. 1984, p. 35. (3) OJ No L 167, 27. 6. 1984, p. 30 . ( «) OJ No L 196, 26. 7 . 1984, p. 27. No L 228/16 Official Journal of the European Communities 25. 8 . 84 ANNEX to the Commission Regulation of 24 August 1984 fixing the import levies on frozen sheepmeat and goatmeat (ECU/100 kg) CCT heading No Week No 23 from 3 to 9 September 1 984 (') Week No 24 from 10 to 16 September 1 984 (') Week No 25 from 17 to 23 September 1 984 (') Week No 26 from 24 to 30 September 1984 (') 02.01 A IV b) 1 69,510 69,510 69,510 69,510 2 48,657 48,657 48,657 48,657 3 76,461 76,461 76,461 76,461 ¢ 4 90,363 90,363 90,363 90,363 5 aa) 90,363 90,363 90,363 90,363 bb) 126,508 126,508 126,508 126,508 (') The levy applicable is limited to the amount bound under GAIT or in the conditions laid down in Council Regulations (EEC) No 3019/81 , (EEC) No 1985/82 and (EEC) No 876/84 and Commission Regulation (EEC) No 19/82.